In this action of tort for personal injuries caused by the defendant’s negligence there was a verdict for the plaintiff. The defendant excepted “to that portion of the charge in which the Court made reference to a suggestion that pain and suffering might be worth a dollar an hour.” Detailed quotation from the charge would not be profitable. There are two answers to the defendant’s contention. (1) The wording of the exception is not a fair construction of the judge's language. (2) Additional instructions, which were not the subject of exception, completely disposed of any conceivable erroneous interpretation.

Exceptions overruled.